TAFT, Circuit Judge
(after stating the facts as above). We concur with ibe court below in the view that there is no patentable novelty in the device under consideration. The problem which Cogswell had to solve was how to prevent a column of liquid in which chemical reactions were producing heat from becoming so hot as to interfere with the reactions. In Gerstenhofer’s patented apparatus for the manufacture of sodium carbonate was a tank in which the same chemical *822reaction between carbonic acid and ammoniated brine, as in tbe Solvay process, was intended to take place. For tbe purpose of avoiding too great beat in tbe reactions, tbe patentee introduced a cylindrical coil of pipe winding about tbe inside surface of tbe tank, and coming in contact with tbe liquid to be cooled, and passed cold water tbrougb tbe coil. Gerstenbofer’s patent was issued in 1881. In 1882 an English patent was issued to Charles Wigg for tbe making of carbonate of soda, in which soda was made by tbe same chemical reactions as those in the Solvay process. The ammoniated brine and carbonic acid gas were mixed in a tank. In order to facilitate the union, and to prevent too great heat, the inventor provided a reel with hollow arms or beaters rotating around a horizontal axis inside the tank, and passed cold water through tbe hollow arms. Tbe arms extended transversely across tbe tank. In 1882, a patent was issued to F. O. Kunz for an apparatus for tbe cooling of mash in a distillery. It consisted of a series of transverse pipes so connected together as to permit a continuous flow of cold water from one end to the other of the vessel in which the mash was contained. In January, 1883, a patent was.issuéd to F. Richter for a beer cooler. It was for a device having transverse pipes arranged in horizontal series in a vessel into which/tbe beer was allowed to drip. Tbrougb the pipes there was a continuous flow of cold water. The inlet and outlet pipes were adjusted in relation to the various series so that water of different temperatures might be introduced into the different series as tbe operator should desire. It is common knowledge that one of the best modes of cooling liquids is by introducing pipes into tbe liquid to be cooled, and circulating-through such pipes a cooler medium. So far as we can see, this is all that the patentee in the case before us did. The use of pipes for the very purpose which the patentee here had in mind is shown in the Gerstenhofer and the Wigg devices. The arrangement of such pipe in transverse horizontal series with provisions for varying the heat in the different series is shown in the Richter beer-cooler patent, already referred to. To apply the apparatus thus disclosed in the prior art to the Solvay column does not seem to us to have required any invention whatever. The cross-examination of the complainant's expert by Mr. George Lothrop demonstrates how small a step in the art the complainant’s device was:
“X. Q. 17. If steam or hot water were passed through tñe column of the Cogswell patent, instead of ammoniated hrine, would not water circulating through the transverse flues cool the steam or hot water in the same manner that it cools ammoniated brine in the operation of the Cogswell apparatus? A. If the water which circulates through the pipes called the transverse flues in the Cogswell patent is cooler than the water or the steam which is passed through the column as supposed in the question, the cooler water in the pipes will absorb and carry oft heat from the surrounding hotter fluid, whatever that may be, whether steam, water, or ammoniated brine. X.. Q. 18. Has it not been long known that if a heated fluid be passed through a vessel it can readily be cooled by a water circulating pipe placed transversely to the path of the moving fluid? A. Yes, sir. X. Q. 19. Was not this well known long prior to the date of Mr. Cogswell’s alleged invention? A. I think it was. X. Q. 20. Referring to the patent to Kunz, does not that patent show and describe a cooling apparatus built of a series of superimposed sections so arranged as to form a continuous passage for fluid from the top of the top section to the bottom of the lower section? A. It does. X. Q. 21. Is not *823each section of that apparatus provided with transverse cooling pipes through which "water may he made to circulate? A. It is. X. Q. 22. Are not the transverse! cooling pipes in one section shown and described as connected with the transverse cooling pipes in the adjacent section? A. They are. X. Q. 23. Assuming that water is circulated through the transverse cooling pipes of ilie Kunz parent, will not those pipes cool any fluid passed through the apparatus, provided such fluid he hotter than the water in the circulating pipes? A. It seems to me that they would. X. Q. 24. Does not the liichter patent show and describe a cooling apparatus in which different portions of the apparatus may he independently supplied with cooling water? A. It does. X. Q. 25. Does not the AVigg patent show and describe transverse cooling pipes in an apparatus for malting bicarbonate of soda by tire ammonia process? A. It does. X. Q. 20. Does not the Gerstenhofer patent show another well-known form of cooling" pipes implied to an apparatus for malting bicarbonate of soda by the ammonia process? A. It shows a cooling coil of cylindrical form arranged In a vessel described as being designed for use in the ammonia, process of malting bicarbonate of soda. A cooling coil of that form was well known before this patent.”
The great increase in the product effected by the Cogswell apparatus would, in a doubtful cast', be evidence of the patentability of the invention, if there had been many inventors at work in the field for a considerable time. But it is to be observed with reference to the asserted difficulty of the problem of cooling the column properly that it was not six months alter the Solvay process was put into practical operation in this country, and the difficulties with respect, to heating were developed, before Cogswell conceived of this method of avoiding them. The profitable manufacture of soda by the Solvay process, had bren rendered difficult to the rest of the world by the fact, which is asserted by the complainant company, that there were many secrets needed for a very successful operation of the process, which had been carefully guarded by it. j While (he patent was in force, therefore, those who would be likely *to devise improvements were limited to the small number of licensees. In this country there was hut one, and its column was not built till 1883. When it began to be operated, the heating difficulty was presented. The use of the hose and the water jacket on the column were but crude attempts to meet it, which were followed at once hv the present system. The experts and counsel lor the complainant have involved ingenious theories upon which to base the claim ¡hat the apparatus here devised is peculiarly adapted to the Solvay process, and solves the problem in a wonderful way. We cannot think that the problem is so intricate. The question was to reduce the heat of the liquid. It is said that it was to reduce the heat at the proper points. The devising of means by which the temperature of the flowing water should be varied at different parts of the column involved nothing hut mechanical skill, and was plainly disclosed in iiieh-ter's x>atent. The questions where ¡.he cooler water ought to be introduced, and what the variation in temperatures ought to be, were questions for experiment, and are not answered by anything in the jiatent. The case is well within the principle laid down in Stearns & Co. v. Russell, 54 U. S. App. 591, 29 C. C. A. 121, and 83 Fed. 218, and Steiner Fire Extinguisher Co. v. City of Adrian, 16 U. S. App. 409, 8 C. C. A. 44, and 59 Fed. 132, and the cases upon which those decisions rest. The decree of the circuit court is affirmed.